Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 10/01/2020. In virtue of this communication, claims 1-18 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/01/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings Objection
The drawings submitted on 10/01/2020 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, features “a first input port”, “a plurality of branches” and “a common point” of the invention specified in claim 1 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1,
	The recitation “a first connection point” in line 5 is considered vague because it’s confused with “a first connection point” in line 4. Clarification is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Anguera et al (US 8237615), hereinafter Anguera.

Regarding claim 1,
Anguera discloses a wireless device (a device 100, Fig 1a) comprising a radiating system (a radiating system 260, Fig 2c) that comprises:
a radiating structure (a radiating structure 201, Fig 2c) that operates in at least two frequency regions (col 5, lines 48-67), the radiating structure comprising:
a ground plane layer (a ground plane layer 206, Fig 2c) having a first connection point (a connection point 207, Fig 2c);
a single radiation booster (a radiation booster 204, Fig 2c) having a first connection point (a connection point 205, Fig 2c);
a radiofrequency system (a radiofrequency system 262, Fig 2c) comprising a first input port (a first port 209, Fig 2c), a plurality of external output ports (a plurality of external ports 203 and 263, Fig 2c), wherein each of the plurality of external output ports provides operation in at least one of the at least two frequency regions of operation (Fig 2c; col 5, lines 48-67); and
a first internal port (an internal port 208, Fig 2c) defined between the first connection point of the radiation booster and the first connection point of the ground plane layer (Fig 2c), the first internal port being connected to the first input port of the radiofrequency system (Fig 2c).
	Anguera does not teach the radiofrequency system 262 comprising a plurality of branches, at least some of the plurality of branches being connected to a common point connected to the first input port.
	However, Anguera teaches a radiofrequency system 500 (Fig 5) comprising a plurality of branches (a plurality of branches of a combiner/splitter 508, Fig 6b), at least some of the plurality of branches being connected to a common point (a common point P5081, Fig 6b) connected to the first input port.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radiofrequency system comprising a plurality of branches, at least some of the plurality of branches being connected to a common point connected to a first input port in Anguera, in order to provide a slim and low-cost wireless portable device having a good radioelectric performance and a low specific absorption rate (SAR).

[AltContent: textbox (Anguera (US 8237615))]
    PNG
    media_image1.png
    312
    588
    media_image1.png
    Greyscale


[AltContent: textbox (Anguera (US 8237615))]
    PNG
    media_image2.png
    343
    646
    media_image2.png
    Greyscale



[AltContent: arrow][AltContent: textbox (P5081)][AltContent: textbox (Anguera (US 8237615))]
    PNG
    media_image3.png
    379
    600
    media_image3.png
    Greyscale




Regarding claim 2,
Anguera as modified discloses the claimed invention, as discussed in claim 1.
Anguera does not explicitly teach the radiofrequency system comprises at least three external output ports.
	However, Anguera teaches the radiating system 260 is to provide operation in at least one cellular communication standard and at least one wireless connectivity standard. In one example, the external port 203 may provide the GSM 900 and GSM 1800 standards, while the external port 263 may provide an IEEE802.11 standard (col 20, lines 11-16). Therefore, it would have been obvious to a person of ordinary skill in the art to consider the radiating system 260 may provide operation in two or more cellular communication standards provided with two or more external ports, and in two or more wireless connectivity standards provided with two or more additional external ports.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radiofrequency system comprising at least three external output ports in Anguera as modified, in order to provide a slim and low-cost wireless portable device having a good radioelectric performance and a low specific absorption rate (SAR).

Regarding claim 3,
Anguera as modified discloses the claimed invention, as discussed in claim 1.
Anguera does not explicitly teach the radiofrequency system comprises at least four external output ports.
However, Anguera teaches the radiating system 260 is to provide operation in at least one cellular communication standard and at least one wireless connectivity standard. In one example, the external port 203 may provide the GSM 900 and GSM 1800 standards, while the external port 263 may provide an IEEE802.11 standard (col 20, lines 11-16). Therefore, it would have been obvious to a person of ordinary skill in the art to consider the radiating system 260 may provide operation in two or more cellular communication standards provided with two or more external ports, and in two or more wireless connectivity standards provided with two or more additional external ports.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radiofrequency system comprising at least four external output ports in Anguera as modified, in order to provide a slim and low-cost wireless portable device having a good radioelectric performance and a low specific absorption rate (SAR).

Regarding claim 4,
Anguera as modified discloses the claimed invention, as discussed in claim 1.
Anguera does not explicitly teach at least one of the branches of the radiofrequency system includes a reject-band filter.
However, Anguera teaches at least one of the branches of the radiofrequency system includes a band-pass filter (a band-pass filter 506, Fig 6b). It is well known in the art that a band-pass filter includes a band-pass frequency band, a reject low-band frequency band and a reject high-band frequency band. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one of branches of a radiofrequency system including a reject-band filter in Anguera as modified, in order to provide a slim and low-cost wireless portable device having a good radioelectric performance and a low specific absorption rate (SAR).

Regarding claim 5,
Anguera as modified discloses the claimed invention, as discussed in claim 1.
Anguera does not explicitly teach at least two of the branches of the radiofrequency system include a reject-band filter.
However, Anguera teaches at least one of the branches of the radiofrequency system includes a band-pass filter (a band-pass filter 506, Fig 6b). It is well known in the art that a band-pass filter includes a band-pass frequency band, a reject low-band frequency band and a reject high-band frequency band. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least two of branches of a radiofrequency system including a reject-band filter in Anguera as modified, in order to provide a slim and low-cost wireless portable device having a good radioelectric performance and a low specific absorption rate (SAR).

Regarding claim 6,
Anguera as modified discloses the claimed invention, as discussed in claim 1.
Anguera does not explicitly teach each of the branches of the radiofrequency system includes a reject-band filter.
However, Anguera teaches each of the branches of the radiofrequency system includes a band-pass filter (a band-pass filter 506, 507, Fig 6b). It is well known in the art that a band-pass filter includes a band-pass frequency band, a reject low-band frequency band and a reject high-band frequency band. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use each of branches of a radiofrequency system including a reject-band filter in Anguera as modified, in order to provide a slim and low-cost wireless portable device having a good radioelectric performance and a low specific absorption rate (SAR).

Regarding claim 7,
Anguera as modified discloses the claimed invention, as discussed in claim 1.
Anguera teaches the radiofrequency system (a radiofrequency system 1600, Fig 16) comprises a diplexer (a diplexer 1603, Fig 16).

Regarding claim 8,
Anguera as modified discloses the claimed invention, as discussed in claim 7.
Anguera teaches the diplexer comprises a bank of filters (col 16, lines 60-65).



Regarding claim 9,
Anguera as modified discloses the claimed invention, as discussed in claim 8.
Anguera does not explicitly teach the bank of filters comprises at least one reject-band filter.
However, Anguera teaches a band-pass filter (a band-pass filter 506, 507, Fig 6b). It is well known in the art that a band-pass filter includes a band-pass frequency band, a reject low-band frequency band and a reject high-band frequency band. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a bank of filters comprising at least one reject-band filter in Anguera as modified, in order to provide a slim and low-cost wireless portable device having a good radioelectric performance and a low specific absorption rate (SAR).

Regarding claim 10,
Anguera as modified discloses the claimed invention, as discussed in claim 8.
Anguera does not explicitly teach the bank of filters comprises at least two reject-band filters.
However, Anguera teaches a band-pass filter (a band-pass filter 506, 507, Fig 6b). It is well known in the art that a band-pass filter includes a band-pass frequency band, a reject low-band frequency band and a reject high-band frequency band. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a bank of filters comprising at least two reject-band filters in Anguera as modified, in order to provide a slim and low-cost wireless portable device having a good radioelectric performance and a low specific absorption rate (SAR).

Regarding claim 11,
Anguera as modified discloses the claimed invention, as discussed in claim 1.
Anguera teaches the radiofrequency system comprises at least one filtering circuit (a filter circuit 506, Fig 6b).

Regarding claim 12,
Anguera as modified discloses the claimed invention, as discussed in claim 11.
Anguera does not explicitly teach the at least one filtering circuit comprises at least one reject-band filter.
However, it is well known in the art that a band-pass filter includes a band-pass frequency band, a reject low-band frequency band and a reject high-band frequency band. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one filtering circuit comprising at least one reject-band filter in Anguera as modified, in order to provide a slim and low-cost wireless portable device having a good radioelectric performance and a low specific absorption rate (SAR).

Regarding claim 13,
Anguera as modified discloses the claimed invention, as discussed in claim 11.
Anguera does not explicitly teach the at least one filtering circuit comprises at least two reject-band filters.
However, it is well known in the art that a band-pass filter includes a band-pass frequency band, a reject low-band frequency band and a reject high-band frequency band. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one filtering circuit comprising at least two reject-band filters in Anguera as modified, in order to provide a slim and low-cost wireless portable device having a good radioelectric performance and a low specific absorption rate (SAR).

Regarding claim 14,
Anguera as modified discloses the claimed invention, as discussed in claim 1.
Anguera teaches the radiating structure (a radiating structure 231, Fig 2b) comprises a second internal port (a second internal port 238, Fig 2b) defined between a second connection point (a connection point 235, Fig 2b) of a radiation booster (a second radiation booster 234, Fig 2b) and a second connection point (a connection point 207, Fig 2b) of the ground plane layer.

[AltContent: textbox (Anguera (US 8237615))]
    PNG
    media_image4.png
    362
    626
    media_image4.png
    Greyscale


Regarding claim 15,
Anguera as modified discloses the claimed invention, as discussed in claim 14.
Anguera teaches the second internal port is connected to a second input port (a second port 239, Fig 2b) of the radiofrequency system (a radiofrequency system 232, Fig 2b).

Regarding claim 16,
Anguera as modified discloses the claimed invention, as discussed in claim 1.
Anguera teaches the radiofrequency system (a radiofrequency system 500, Fig 5) comprises at least one matching network (a first matching network 504, Fig 5).




Regarding claim 17,
Anguera as modified discloses the claimed invention, as discussed in claim 16.
Anguera teaches the radiofrequency system further comprises at least as many matching networks as frequency regions of operation of the radiating system (col 13, lines 64-67, col 14, lines 1-3).

Regarding claim 18,
Anguera as modified discloses the claimed invention, as discussed in claim 1.
Anguera teaches a device 100 (Fig 1b) comprising a processing module (a processing module 102, Fig 1b), a memory module (a memory module 103, Fig 1b), and a display (a user interface module 101 comprises a display, Fig 1b, col 5, lines 33-36) and a communication module (a communication module 104, Fig 1b) for tracking the position of the wireless device.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845